COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 KELLY KNOTT,                                                   No. 08-14-00235-CR
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                              34th District Court
                                                §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                §
                             State.                             (TC# 20130D03561)
                                                §

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time to file the brief until
                                           '
July 22, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before July 22, 2015.

       IT IS SO ORDERED this 8th day of June, 2015.

                                             PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.